Citation Nr: 0202917	
Decision Date: 03/28/02    Archive Date: 04/04/02

DOCKET NO.  94-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left palm with left ulnar sensory 
neuropathy, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg with left lateral 
cutaneous nerve injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his sister, and a friend


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965, and from June 1965 to July 1971.  

This matter originally arose from a November 1991 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which denied 
increased ratings for what was then characterized as status-
post shell fragment wound of the left palm with left ulnar 
sensory neuropathy, evaluated as 10 percent disabling, and 
for what was then characterized as status-post shell fragment 
wound of the left leg with left lateral cutaneous nerve 
injury, evaluated as 10 percent disabling.  The veteran, his 
sister, and a friend testified at a personal hearing at the 
RO in July 1992.  Following the personal hearing appearances, 
the RO granted a 30 percent evaluation for the left hand 
disability by an October 1992 rating decision.  The 10 
percent evaluation for the veteran's left leg disability was 
continued.  

The veteran appealed the RO's determinations and the case was 
referred to the Board of Veterans' Appeals (Board).  Upon its 
review of the veteran's appeal, the Board twice remanded the 
case back to the RO for further development in October 1997 
and in December 1999.  The requested development has now been 
completed, and the case has been returned to the Board once 
more for resolution.  

The December 1999 Board decision also granted a schedular 100 
percent evaluation for the veteran's service-connected post-
traumatic stress disorder (PTSD).

In a November 15, 1999, brief from the veteran's 
representative, the issues of entitlement to service 
connection for alcoholism and a seizure disorder were raised.  
These matters are referred to the RO for action deemed 
appropriate.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
remaining on appeal.  

2.  The veteran is right-hand dominant.  

3.  The veteran's residuals of a shell fragment wound of the 
left palm with left ulnar sensory neuropathy are objectively 
shown to involve symptomatology consistent with not more than 
severe incomplete paralysis of the ulnar nerve of the minor 
hand.  

4.  The veteran's residuals of a shell fragment wound of the 
left leg with left lateral cutaneous nerve injury are 
objectively shown to involve symptomatology consistent with 
not more than moderate incomplete paralysis of the 
musculocutaneous nerve.  

5.  The scarring associated with the veteran's service-
connected residuals of shell fragment wounds to both his left 
hand and left leg is not shown to be poorly nourished with 
repeated ulceration, to be tender or painful on objective 
demonstration, or to result in limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
30 percent for residuals of a shell fragment wound of the 
left palm with left ulnar sensory neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.124a, 
Diagnostic Code 8516 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

2.  The criteria for assignment of an evaluation in excess of 
10 percent for residuals of a shell fragment wound of the 
left leg with left lateral cutaneous nerve injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.124a, 
Diagnostic Code 8522 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran contends that his service-connected residuals of 
shell fragment wounds of the left palm with left ulnar 
sensory neuropathy and of the left leg with left lateral 
cutaneous nerve injury are more severe than reflected by the 
currently assigned 30 and 10 percent respective disability 
evaluations.  Accordingly, he seeks higher evaluations for 
those disabilities.  In such cases, VA has a duty to assist 
the veteran in developing facts which are pertinent to such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
VA.  In pertinent part, this law redefines the obligations of 
VA with respect to the duty to assist.  The provisions of the 
VCAA apply to all claims for VA benefits, to include claims 
involving entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  VA stated that "the provisions of this 
rule merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA has a duty to notify the veteran and 
his representative of any information and evidence necessary 
to substantiate a claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Further, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, although the ultimate responsibility for furnishing 
evidence rests with the veteran.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, VA's redefined duty 
to assist has been fulfilled.  As noted, the veteran's appeal 
has been remanded twice by the Board, in October 1997 and in 
December 1999.  Over the course of his appeal, the veteran 
has been provided adequate notice as to the evidence needed 
to substantiate his claims for increased ratings.  The Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent statement of the case and 
supplemental statements of the case, in addition to the two 
BVA Remand Orders and the correspondence from the RO to the 
veteran, have provided him with sufficient information 
regarding the applicable regulations and evidence necessary 
to substantiate his claims for increased ratings.  The Board 
finds, therefore, that such documents are essentially in 
compliance with VA's revised notice requirements.  
Accordingly, the Board finds that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolutions of the issues remaining on appeal has 
been identified and obtained.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, a copy of the veteran's 
vocational rehabilitation file, multiple VA rating 
examinations, statements made by the veteran in support of 
his claims, and a transcript of personal hearing testimony 
given at the RO before a Hearing Officer.  Moreover, the 
Board finds that at this time, the directives of the two 
prior Remand Orders of October 1997 and December 1999 have 
been essentially complied with.  The Board is not aware of 
any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts have been made by VA to obtain the 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran regarding 
development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two disability evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40, 4.45 (2001).  
An evaluation may be based on either actual limitation of 
motion or the functional equivalent of limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
Id.; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14 (2001), do not forbid consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

II.  Residuals of Shell Fragment Wound of Left Palm with 
Left Ulnar Sensory Neuropathy

The veteran's residuals of a shell fragment wound of the left 
palm with left ulnar sensory neuropathy is currently 
evaluated as 30 percent disabling.  The veteran contends that 
the severity of that disability is greater than reflected by 
the currently assigned 30 percent evaluation.  Accordingly, 
he seeks a higher disability rating.  

A review of the veteran's service medical records discloses 
that he had a burn scar on his left arm, as reflected in the 
report of his service separation examination dated in July 
1971.  The veteran's service personnel records disclose that 
he was awarded the Purple Heart Medal for wounds sustained in 
combat and that he sustained a gunshot wound to the left leg 
and a shrapnel would to the left hand, but no other 
information pertinent to the veteran's wounds.  In May 1986, 
a claim for service connection was received from the veteran 
in which he claimed to have sustained injuries to his left 
hand in 1968.  The contemporaneous clinical and VA treatment 
records available at that time, dating from August 1983 
through September 1986, show that in 1986 the veteran had 
some arthritis in his left wrist consistent with his age, but 
did not address any particular residuals of combat wounds, 
per se.  

The veteran was afforded VA rating examinations in August and 
October 1986 in which he was noted to have sustained a 
shrapnel injury to his left hand.  At the time, the veteran 
complained of experiencing paralysis in two fingers of that 
hand.  On examination, the veteran was found to have a well-
healed one-half inch scar at the base of the palm, in the 
middle.  Tinel's sign was negative, and there was no weakness 
of the left upper extremity.  The examiners offered diagnoses 
of status-post shell fragment wound to the left palm with 
paralysis of fingers number four and five, and left ulnar 
sensory neuropathy secondary to the shell fragment wound.  

On the basis of the above-discussed medical evidence, service 
connection for what was then characterized as status-post 
shell fragment wound of the left palm, with left ulnar 
sensory neuropathy, was granted by a December 1986 rating 
decision.  A 10 percent evaluation was assigned, effective 
from May 28, 1986.  In October 1990, the veteran filed a 
claim for an increased rating for his service-connected 
disability.  His claim for an increase was initially denied 
by a November 1991 rating decision, and this appeal followed.  

Contemporaneous clinical and VA treatment records dating from 
May 1986 through November 2000 show that the veteran 
complained of experiencing pain and numbness in his left 
hand.  He had undergone an X-ray of his left hand and wrist 
in August 1986, but no acute changes were demonstrated at 
that time.  There was some mild narrowing and sclerosis at 
the visualized joint spaces and surface, but no evidence of 
joint effusion or other soft tissue abnormality at that time.  
The treating physician concluded with a diagnosis of mild 
osteoporosis and osteoarthritis consistent with the veteran's 
age.  Such disease was not attributed to his residuals of a 
shell fragment wound, however.  

In conjunction with his claim for an increased rating, the 
veteran underwent a VA rating examination in July 1991.  The 
report of that examination shows that the veteran was right-
hand dominant.  He complained of experiencing occasional 
tingling and pain in his left hand, radiating into his left 
shoulder and chest.  The veteran indicated that he performed 
most of his work with the right hand, but that the left hand 
was still able to assist in such efforts as buttoning and 
unbuttoning his shirt or when tying or untying his shoelaces.  
On examination, the veteran was found to have weakness in his 
left hand grip.  The flexion of the left first finger and to 
a minor extent the left fourth and third fingers was 
impaired.  The adductor of the left thumb was also impaired.  
Adduction and abduction of the fingers were also impaired, 
particularly between the fourth and fifth fingers, and also 
to some extent between the third and fourth fingers.  There 
was sensory impairment to pinprick and touch in the 
distribution of the left ulnar nerve.  The examiner concluded 
with a diagnosis of posttraumatic neuropathy of the left 
ulnar nerve.  

In July 1992, the veteran appeared before a Hearing Officer 
at the RO and testified that he had not sought or received 
any medical treatment for his shell fragment wound of the 
left hand since returning home from Vietnam.  An associate of 
the veteran testified that he had heard the veteran complain 
of experiencing pain in his hand on occasion and that he had 
observed the veteran taking some sort of unspecified 
medication for an unknown purpose.  The veteran testified 
that he was right-handed, that he was unable to grip or pick 
up anything with his left hand, and that on one occasion, he 
had experienced a "shock-like" sensation in his left arm.  

Following his personal hearing, the veteran was scheduled to 
undergo an additional VA rating examination in July 1992.  
The report of that examination shows that the veteran was 
unable to "make a grip" with his left hand, and that he was 
only able to close fingers number two and three.  The 
examiner indicated that the veteran was unable to close 
fingers number four and five.  X-rays of the left hand were 
completely normal.  The neurological portion of the 
examination disclosed that the veteran complained of 
experiencing pain in his left hand.  The examiner stated that 
the veteran's left hand was useless.  He indicated that the 
veteran was unable to make a fist, and that his adductor 
policis was very weak.  The veteran was unable to abduct or 
adduct the fingers of his left hand.  The opponence of the 
left fifth finger was also found to be very poor.  The 
veteran had sensory impairment to pinprick and touch in the 
distribution of the left ulnar nerve.  The examiner stated 
that the left ulnar neuropathy was obvious.  He concluded 
with a diagnosis of left ulnar neuropathy with useless left 
hand.  

On the basis of findings contained in the report of the July 
1992 VA rating examination, the veteran's assigned disability 
rating for his residuals of a shell fragment wound of the 
left palm with left ulnar sensory neuropathy was increased to 
30 percent by an October 1992 Hearing Officer's decision.  
That rating was effective from October 23, 1990.  The veteran 
continued his appeal.  

Pursuant to the Board's Remand Order of October 1997, the 
veteran was scheduled to undergo an additional VA rating 
examination in September 1998.  The report of that 
examination shows that the veteran was right-handed, and that 
he claimed to have a useless left hand.  The examiner noted 
the findings discussed in the report of the previous July 
1992 rating examination, and indicated that since that time, 
the veteran was able to move his left fingers, but that he 
now complained of experiencing numbness in the fourth and 
fifth fingers of the left hand.  On examination, the veteran 
was shown to have what was characterized as a very faint 
well-healed one-inch long scar on the palm of this left hand.  
Neither tenderness nor loss of subcutaneous tissue were 
indicated.  The scar was characterized as being nonadherent 
to the underlying subcutaneous tissue or muscles.  There was 
no evidence of discoloration or recurrent ulcerations.  A 
neurologic examination disclosed that the veteran had intact 
opponens of function in all of his fingers. Flexion and 
extension of his fingers were found to be "almost normal," 
but with respect to the last finger, flexion could not be 
completed due to pain in the proximal interphalangeal joint.  
Neurologic examination of the wrist revealed decreased pin 
prick and pain sensation on the palmar side of the fifth 
finger.  The fourth finger had intact sensation, and the 
veteran's grip strength was preserved bilaterally.  

Pursuant to the second Board Remand order of December 1999, 
the veteran underwent an additional VA rating examination in 
October 2000.  The report of that examination shows that the 
veteran complained of experiencing difficulty grasping and 
gripping objects in his left hand.  The examiner noted the 
presence of a one-inch long surgical scar site on the palm of 
the left hand.  It was characterized as mobile, nontender, 
and non-adherent to deeper tissue.  There was decreased 
sensation in the ulnar cutaneous distribution of the hand 
involving the little finger and half of the ring finger.  
With respect to those fingers, there was decreased pinprick 
sensation.  The veteran's grip strength was characterized as 
being mildly reduced to 4+/5 on the left.  Flexor carpi 
ulnaris was 5/5.  The examiner concluded with a diagnosis of 
ulnar neuropathy with sensory deficits as well as mild motor 
weakness.  The dexterity and fine motor skills were still 
preserved.  The veteran was able to handle pins, quarters, 
nickels, as well as zippers.  He was able to use eating 
utensils without fatigability due to his condition.  

Follow-up examination reports dated in July and September 
2001 show that the veteran did not have a "claw-hand 
deformity" of the left hand.  The examiner stated that the 
veteran's motor strength was preserved, and that he did not 
have atrophy of his fingers.  The examiner specifically 
stated that the veteran's flexor carpal nerves and all his 
motor strengths were preserved but mildly weakened.  The 
veteran's wrist flexion was intact.  The veteran was able to 
abduct the thumb to the mid-palmar crease.  Such category of 
ulnar neuropathy was characterized as being mild to moderate 
according to the examiner.  The examiner stated that the 
finding was based on  the mild objective signs including mild 
weakness.  There was no evidence of claw-hand deformity, but 
the veteran was shown to have some sensory deficits and only 
mild weakness.  Further, the examiner stated the following:  
1) the veteran's scars were not poorly nourished nor did he 
suffer from repeated ulceration; 2) there was no limitation 
of function; 3) there was no effect on ordinary activities; 
4) there was no effect on the veteran's industrial capacity 
in performing duties; 5) the applicable rating criteria as 
set forth in the rating schedule and the prior examination 
reports had been reviewed in drafting the addendum.  In 
addition, color photographs of the veteran's left hand were 
submitted which showed a faint white scar in the center of 
the base of his palm, consistent with medical descriptions 
contained in previous rating examination reports.  

The veteran's residuals of a shell fragment wound of the left 
palm with left ulnar sensory neuropathy are primarily shown 
to involve mild to moderate decreased sensation of the ulnar 
nerve and mild weakness, and as a neurological disorder, are 
evaluated under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2001).  Under that diagnostic code, the 
veteran's left hand disability is evaluated as paralysis of 
the ulnar nerve.  Further, Diagnostic Code 8516 contemplates 
assigning disability evaluations on the basis of impairment 
of either the major (dominant) or minor hand.  In the present 
case, the veteran is right-hand dominant, and his service-
connected disability involves his left (minor) hand.  
Accordingly, the rating criteria for the minor hand will be 
discussed here.  

Under Diagnostic Code 8516, a 10 percent evaluation is 
contemplated for mild incomplete paralysis of the ulnar nerve 
of the minor hand.  Moderate incomplete paralysis warrants 
assignment of a 20 percent evaluation, and severe incomplete 
paralysis warrants assignment of a 30 percent evaluation.  
Where there is complete paralysis of the ulnar nerve of the 
minor hand, a 50 percent disability rating, the highest 
evaluation for the minor hand under Diagnostic Code 8516, is 
assigned.  Complete paralysis contemplates the presence of a 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, with atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers, and an inability to 
spread the fingers (or the reverse thereof).  In addition to 
the foregoing, assignment of a 50 percent evaluation 
contemplates an inability to adduct the thumb with weakened 
flexion of the wrist.  Id.  

The Board has also considered whether the veteran might be 
afforded a higher evaluation under the rating criteria set 
forth for evaluating scars or other skin disorders.  
Accordingly, under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 and 7805 (2001), a 10 percent evaluation is assigned 
where superficial scars are poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
result in limitation of function of the part affected, 
respectively.

The Board has further considered whether any other rating 
criteria might be potentially applicable to the veteran's 
residuals of a shell fragment wound of the left hand.  
However, upon a thorough review of the rating schedule, no 
other rating criteria appear to be potentially applicable or 
relevant to the veteran's left hand disability.  Accordingly, 
such disability will be evaluated under the provisions of 
Diagnostic Codes 8516, 7803, 7804, and 7805.  

After applying the evidence of record to the applicable 
rating criteria noted above, the Board concludes that the 
presently assigned 30 percent evaluation is appropriate.  
Further, the Board finds that the preponderance of the 
evidence is against assignment of a higher rating under any 
diagnostic code.  As noted, the veteran's service medical 
records do not appear to be complete.  Accordingly, it is not 
now possible to determine the full extent of his injury when 
he was wounded in service.  That notwithstanding, the Board 
finds that the various examination reports and clinical 
treatment records provide a sufficient overall disability 
picture from the time that service connection was initially 
granted to the present time.  

As discussed, the veteran has not sought or received any 
treatment for his residuals of a shell fragment wound of the 
left hand since returning home from Vietnam.  All objective 
and pertinent medical evidence pertaining to that disability 
is reflected in the reports of his VA rating examinations.  
The veteran has variously complained of experiencing pain and 
numbness in his left hand, and has indicated that he is 
unable to grasp objects with his left hand.  The Board has 
considered his contentions, and concludes that the objective 
medical evidence fails to demonstrate the presence of an 
overall disability picture with respect to the left hand 
disability to the degree of severity the veteran has 
reported.  

At the time he was first afforded a VA rating examination in 
1986, the veteran was only shown to experience numbness and 
an unspecified degree of paralysis in his fourth and fifth 
fingers of the left hand.  Even so, Tinel's sign was 
negative, and he demonstrated no weakness in the left upper 
extremity.  After his initial claim for an increased rating 
was received in October 1990, the report of the July 1991 
rating examination disclosed only minor impairment of flexion 
in the first, fourth, and fifth fingers of the left hand, as 
well as some impairment of adduction and abduction.  At that 
time, he was still found to be able to manipulate his 
buttons, tie his shoelaces, and to manipulate the zippers on 
his clothes.  He was, however, noted to have some weakness in 
his left hand grip, but the examiner did not indicate the 
degree of that weakness.  The nature and degree of severity 
of the veteran's scarring was not addressed at that time.  

Based on such evidence, up to July 1991, the Board finds that 
the veteran's objectively demonstrated symptomatology at that 
time was most consistent with only mild paralysis of the 
ulnar nerve.  Accordingly, such symptomatology would only be 
consistent with assignment of a 10 percent evaluation under 
the relevant rating criteria set forth at Diagnostic Code 
8516.  

However, following his personal hearing in July 1992, the 
veteran underwent a VA rating examination that same month in 
which he was found to exhibit symptomatology of far greater 
severity than that manifested before or since that time.  At 
that time, he was reportedly able to only close his second 
and third fingers, and was unable to make a grip with his 
left hand.  The examining neurologist offered her opinion 
that the veteran's left hand was "useless."  According to 
that neurologist, the veteran was unable to make a fist, and 
his adductor pollicis was very weak.  As noted, she concluded 
with a diagnosis of left ulnar neuropathy with useless left 
hand.  

The currently assigned 30 percent evaluation for the 
veteran's left hand disability appears to have been based on 
the report of the July 1992 rating examination.  The Board 
finds that, assuming the validity of the examiner's findings, 
applying the symptomatology demonstrated in July 1992 to the 
criteria set forth under Diagnostic Code 8516, such rating 
would be appropriate.  At that time, while the veteran 
exhibited extreme weakness in his left hand, his hand was not 
shown to have been completely paralyzed, and he was clearly 
not shown to have had symptomatology consistent with a 
"Griffin's claw."  Accordingly, the Board finds that 
assignment of a 50 percent evaluation (for the minor hand) 
would not be appropriate under Diagnostic Code 8516.  While 
it is unclear whether Diagnostic Code 8516 is based on 
limitation of motion, the Board nonetheless has taken into 
consideration any alleged pain or demonstrated weakness which 
may have been present.  

In any event, while his appeal was still active, the veteran 
does not appear to have undergone another evaluation until 
September 1998.  At that time, the severity of his 
objectively manifested symptomatology appears to have 
diminished markedly.  While the veteran claimed to have a 
"useless" left hand as characterized by the VA neurologist 
in July 1992, by September 1998, he was found to have intact 
function in all of his fingers with what was characterized as 
"almost" normal flexion and extension in all of his 
fingers.  There was some difficulty in completing flexion in 
the last finger due to complaints of pain, but the veteran's 
grip strength was found to have been preserved bilaterally.  
Some numbness was appreciated.  

The Board observes that based on the results reflected in the 
report of the September 1998 rating examination, the 
veteran's left hand disability appears to have improved 
dramatically.  In July 1992, he purportedly was unable to 
make a fist or to be able to effectively manipulate the 
fingers of his left hand, despite having been shown to be 
able to do so as recently as July 1991.  In any event, the 
report of the subsequent October 2000 rating examination and 
the addenda dated in September 2001 contain findings which 
are entirely consistent with the findings contained in the 
September 1998 rating examination report.  In October 2000, 
the veteran was found to have some very mild weakness in his 
grip strength as well as some mild motor weakness, but he was 
clearly shown to be able to utilize his left hand in handling 
small objects and performing everyday tasks.  

The Board has considered such symptomatology, and finds that 
from September 1998 to the present time, that the severity of 
the veteran's symptomatology has been most consistent with 
only mild incomplete paralysis of the ulnar nerve.  Under 
Diagnostic Code 8516, such symptomatology would warrant 
assignment of a 10 percent evaluation.  The Board finds, 
however, that reviewing the veteran's overall disability 
picture from the time his claim for an increased rating was 
received in October 1990 to the present time, the evidence 
supports assignment of the current 30 percent evaluation 
under Diagnostic Code 8516, and no more.  

It is not clear as to the duration of the veteran's increased 
symptomatology with respect to his left hand.  The only time 
such symptomatology was demonstrated was in July 1992.  Prior 
to July 1992, and then subsequently in September 1998, the 
veteran's symptomatology was only shown to be mild at best, 
with only mildly limited flexion and extension and decreased 
pinprick.  However, the Board finds that given that the 
veteran could be said to have manifested symptomatology 
consistent with severe incomplete paralysis of the ulnar 
nerve from July 1992 to September 1998, the overall 
disability picture over the course of this appeal is shown to 
be consistent with the criteria for assignment of the current 
30 percent evaluation.  However, the Board also finds that 
for reasons previously stated, the veteran's symptomatology 
was at no time found to be of such severity as to warrant 
assignment of an evaluation in excess of 30 percent.  When 
the scar of the left hand is evaluated, it is clear that a 
compensable evaluation is not in order.  The scar is not 
shown to be ulcerated, tender and painful, or to result in 
any limitation of function.  Accordingly, the veteran's claim 
for entitlement to a disability evaluation in excess of 30 
percent for his residuals of a shell fragment wound of the 
left palm with left ulnar sensory neuropathy is denied.  

III.  Residuals of Shell Fragment Wound of the Left Leg with 
Left Lateral Cutaneous Nerve Injury

The veteran's residuals of a shell fragment wound of the left 
leg with left lateral cutaneous nerve injury is currently 
evaluated as 10 percent disabling.  The veteran contends that 
such disability is of greater severity than reflected by the 
currently assigned 10 percent rating.  Accordingly, he seeks 
a higher disability evaluation.  

The veteran's available service medical records do not 
disclose any report of his having sustained a shell fragment 
wound to the left leg.  However, his service discharge 
certificate, Form DD-214, reflects that the veteran was 
awarded the Purple Heart Medal for wounds sustained in 
combat.  In May 1986, the veteran submitted a claim for 
service connection for shell fragment wounds to the left leg.  
Service connection for what was then characterized as status-
post shell fragment wound to the left leg, with lateral 
cutaneous nerve injury, was established by a December 1986 
rating decision.  A 10 percent evaluation was assigned, 
effective from May 28, 1986.  

The decision to grant service connection for the left leg 
wound and for the 10 percent evaluation was based upon 
contemporaneous clinical and VA treatment records dating from 
August 1983 through September 1986, and the report of a VA 
rating examination conducted in October 1986.  The clinical 
treatment records disclosed that in August 1986 the veteran 
was shown to have what was diagnosed as mild osteoporosis and 
osteoarthritis in the left lower extremity, consistent with 
his age.  There was no evidence of joint effusion or other 
soft tissue abnormality at that time.  Otherwise, the 
clinical treatment records do not disclose that the veteran 
had either sought or received treatment for his residuals of 
shell fragment wounds to the left leg prior to September 
1986.  

The report of the October 1986 VA rating examination shows 
that the veteran complained of experiencing pain in his left 
leg due to shell fragment wounds.  The veteran indicated that 
he experienced recurrent swelling in his left leg, and that 
he had a 3-1/2 inch long scar on his leg which he reported 
was very tender.  In addition, the veteran complained of 
experiencing intermittent numbness and weakness in his left 
leg.  On examination, he was found to have decreased 
sensation over the lateral aspect of the left thigh.  There 
was a 14-centimeter well-healed scar in that area as well.  
The examiner concluded with a diagnosis of left lateral 
femoral cutaneous nerve injury, secondary to a shrapnel 
injury.  

In October 1990, the veteran submitted a claim for an 
increased rating for his service-connected residuals of a 
shell fragment wound to the left leg.  Over the course of his 
appeal, he submitted contemporaneous clinical and VA 
treatment records dating from May 1986 through November 2000 
in support of his claim.  Those records disclose that in 
August 1986 he was shown to have mild narrowing and sclerosis 
of the visualized joint spaces and surfaces.  There was no 
evidence of joint effusion or other soft tissue abnormality, 
and no acute changes were seen at that time.  The treating 
physician offered a diagnosis of mild osteoporosis and 
osteoarthritis consistent with the veteran's age.  Other than 
the above, the clinical treatment records do not indicate 
that the veteran sought or received treatment for his 
residuals of a shell fragment wound to the left leg.  

In conjunction with his claim for an increased rating, the 
veteran was afforded a VA rating examination in July 1991.  
The report of that examination shows that the veteran 
complained of experiencing pain in his left thigh.  He 
indicated that he had not sought nor received treatment for 
his left thigh since his discharge from service.  On 
neurological examination, he was shown to have sensory 
impairment in the area of the left lateral femoral cutaneous 
nerve.  The examiner offered a neurological diagnosis of 
neuropathy of the left lateral femoral cutaneous nerve.  

In July 1992, the veteran appeared before a Hearing Officer 
at the RO, and testified that he occasionally experienced a 
dull "tooth ache-like pain" in his left leg when walking.  
He indicated that he had not sought or received treatment for 
his left leg disability since returning home from Vietnam.  
According to the veteran, he had previously experienced 
problems on the jobs he had been able to obtain due to 
difficulty standing for prolonged periods of time.  An 
associate of the veteran stated that he noticed that the 
veteran frequently sat down, and that he took some sort of 
over-the-counter pain medication.  However, he did not know 
the purpose of the medication.  The veteran initially stated 
that he was unable to walk, and subsequently modified his 
statement to reflect that he could not walk for an extended 
period of time before experiencing pain in his leg.  In 
addition, he stated that he occasionally experienced 
coldness, burning, and tingling sensations in his left leg.  
With respect to the wound itself, the veteran testified that 
he did not know if it involved gunshot or shrapnel, but that 
it was not a "through and through" wound.  

Following his personal hearing, the veteran underwent an 
additional VA rating examination in July 1992.  The report of 
that examination shows that he complained of experiencing 
pain on his residual scar on the anterior portion of his 
thigh.  The examiner noted that the veteran had a four-inch 
scar on the anterior portion of the thigh.  An X-ray report 
dated in August 1992 disclosed that there were no 
abnormalities of the proximal half of the left femur and 
thigh.  The neurological portion of the examination disclosed 
that the veteran complained of experiencing pain generally in 
his left leg.  He stated that he experienced difficulty in 
going up and down stairs, and he stated that his left ankle 
joint would become swollen at times.  The veteran further 
stated that he was unable to walk one block.  On examination, 
the veteran was observed to walk with a marked limp and was 
noted to use a cane.  The examiner stated that the veteran 
had a scar and atrophy of the left thigh which were "quite 
extensive."  The veteran was unable to then move his left 
leg at the hip joint.  He was unable to straighten his left 
leg at the left knee joint, and had "tapping and pivoting."  
The examiner stated that she was unable to determine if such 
symptomatology was due to pain or some sort of nerve 
dysfunction.  The sensory examination showed quite extensive 
sensory deficit in the whole left lower extremity, and the 
examiner offered her opinion that an electromyogram of the 
left leg was mandatory to see the extent of damage to the 
nerves.  The examiner concluded with a preliminary diagnosis 
of left femoral nerve neuropathy.  The final diagnosis 
offered was radiculopathy L4-L5 on the left side.  Such 
diagnosis was based on electromyography (EMG) testing which 
that examiner concluded was consistent with chronic L5 and 
mild chronic L4 radiculopathy on the left side.  There was no 
evidence of nerve entrapment, neuropathy, peripheral 
neuropathy, or myopathy according to the examiner.  

Pursuant to the October 1997 Board Remand Order, the veteran 
was afforded an additional VA rating examination in September 
1998.  The report of that examination discloses that the 
veteran complained of experiencing weakness in his legs and 
inability to walk with pain in his knees.  The examiner noted 
that the veteran had an EMG test performed in 1992, which 
indicated L4-L5 radiculopathy on the left side.  On 
examination, hip flexors were shown to be 4/5, extensors were 
5/5, knee flexors and extensors were 4/5, and ankle flexors 
and extensors were both 5/5.  There was a well-healed scar on 
the upper thigh which measured approximately three inches 
long, and which ranged between 1/2-inch to 1-inch in diameter.  
The scar was characterized as very irregular.  There was no 
loss of subcutaneous tissue, and no evidence of ulcerations 
on the scar.  The scar was nontender.  

The Board reviewed the veteran's appeal once more, and 
finding the above examination reports inadequate for rating 
purposes again remanded the case back to the RO for a proper 
VA rating examination.  Pursuant to the Board's December 1999 
Remand Order, the veteran underwent an additional rating 
examination in October 2000.  The report of that examination 
shows that the examiner had reviewed the pertinent medical 
evidence contained in the veteran's claims file, and that he 
noted relevant findings as contained in prior examination 
reports.  At the time of the October 2000 examination, the 
veteran complained of experiencing an "achy toothache pain" 
in the left leg which precluded him from walking more than 1-
1/2 blocks at any given time.  On examination, he was shown 
to have a surgical scar approximately four inches in length, 
which was mobile and nontender.  There was loss of muscle 
mass of the left thigh, and approximately one-inch reduction 
in girth size of the left thigh as compared with the right 
thigh.  However, motor testing was 5/5.  There was decreased 
sensation in the lateral cutaneous nerve distribution below 
the scar.  The examiner concluded by stating that the veteran 
had evidence of and injury to the lateral femoral cutaneous 
nerve of the thigh, causing an area of decreased sensation.  
Further, the examiner stated that it was his opinion that the 
reduction in girth of the left thigh was the result of mild 
atrophy of the left quadriceps muscles.  He stated that such 
was secondary to the veteran's shell fragment wound into the 
muscle, which resulted in some denervation.  There was no 
overt weakness, but the examiner noted that such clinical 
findings discussed here would result in some mild 
fatigability.  There was no evidence of incoordination at 
that time.  The examiner stated that such conditions were 
static, and should not progress with time unless the veteran 
sustained further injury in that area.  

A follow-up note to the October 2000 rating examination 
report, dated in September 2001, states that the disability 
of the lateral femoral cutaneous nerve of the left leg was of 
moderate severity.  Further, the examiner stated the 
following:  1) the veteran's scars were not poorly nourished 
and did not suffer from repeated ulcerations; 2) there was no 
limitation of function; 3) there was no effect on ordinary 
activities; 4) there was no effect on industrial capacity; 5) 
the rating criteria set forth at 38 C.F.R. § 4.124a, 
Diagnostic Code 8522 had been reviewed.  In addition, color 
photographs of the veteran's scars were provided.  Such 
photographs disclosed the presence of a slightly discolored 
scar on the anterior portion of the veteran's upper left 
thigh, as described in numerous examination reports.  

The veteran's residuals of a shell fragment wound of the left 
leg with left lateral cutaneous nerve injury are primarily 
shown to involve loss of muscle mass in the left thigh, as 
demonstrated by the one-inch loss of girth in the upper left 
thigh, and loss of sensation.  Such disability is evaluated 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8522 (2001).  Under that diagnostic code, a noncompensable 
evaluation is assigned where there is only mild incomplete 
paralysis of the musculocutaneous nerve (superficial 
peroneal).  Where there is moderate incomplete paralysis, a 
10 percent evaluation is contemplated.  A 20 percent 
evaluation is warranted where there is severe incomplete 
paralysis of the musculocutaneous nerve.  Where there is 
complete paralysis, with eversion of the foot weakened, a 30 
percent disability evaluation is contemplated.  Under 
Diagnostic Code 8522, a 30 percent evaluation is the highest 
rating available.  Id.    

As with the veteran's left hand disability, the Board has 
also considered whether the veteran might be afforded a 
higher evaluation under other potentially applicable 
diagnostic codes.  In particular, the Board has considered 
whether the veteran might be afforded a higher or separate 
rating based upon the scarring he sustained as a result of 
his shell fragment wound.  The criteria for rating scarring 
under Diagnostic Codes 7803, 7804, and 7805 have been set 
forth earlier.

Further, as with the left hand disability, the Board has also 
considered whether any other rating criteria might be 
potentially applicable to the veteran's residuals of a shell 
fragment wound of the left leg.  However, after conducting a 
thorough review of the Rating Schedule, the Board finds no 
other rating criteria to be potentially applicable or 
relevant to the left leg disability.  Accordingly, such 
disability will be evaluated under the provisions of 
Diagnostic Codes 7803, 7804, 7805, and 8522.  

After applying the evidence of record to the applicable 
rating criteria, the Board concludes that the currently 
assigned 10 percent evaluation for the veteran's residuals of 
a shell fragment wound to the left leg with left lateral 
cutaneous nerve injury is appropriate.  Further, the Board 
finds that the preponderance of the evidence is against 
assignment of a higher rating under any diagnostic code.  

As noted, the 10 percent evaluation has been in effect since 
the time that service connection for residuals of a shell 
fragment wound to the left leg was established.  The veteran 
has complained of experiencing pain in his left leg in 
addition to numbness and weakness.  In addition, he has 
generally asserted that he cannot walk for distances in 
excess of a block, and that he requires a cane for support.  

The Board has considered the veteran's contentions, and for 
reasons that follow, concludes that over the long course of 
this appeal, his disability picture with respect to his left 
leg has been shown to involve not more than moderate 
incomplete paralysis of the musculocutaneous nerve.  As 
discussed, the veteran has conceded that he has neither 
sought nor received any medical treatment for his left leg 
since returning home from Vietnam.  When he underwent his 
initial disability evaluation in 1986, the only deficit shown 
with respect to the left leg, other than scarring, was 
decreased sensation over the lateral aspect of the left 
thigh.  Such findings were consistent with the subsequent VA 
rating examination report of July 1991 in which he was found 
to have sensory impairment in the area of the left femoral 
cutaneous nerve.  While sensory deficits were indicated at 
those times, the examiners did not, however, indicate the 
severity of the sensory deficits, and did not address whether 
any motor impairment was present.  

The neurologist who conducted the July 1992 rating 
examination, which was scheduled following the veteran's 
personal hearing appearance, observed that the veteran walked 
with a limp and used a cane.  At that time, the veteran 
claimed to be unable to straighten his left leg at the knee 
joint.  The examiner stated that she was unable to determine 
if such symptomatology was due to pain or nerve dysfunction.  
In addition, she reported that the veteran had an extensive 
sensory deficit in the whole left leg.  Of interest here is 
the report of the EMG test, conducted in conjunction with the 
rating examination, which contained the finding that the 
veteran had chronic L4 and L5 radiculopathy on his left side.  

The Board observes that with respect to the findings 
contained in the July 1992 examination report, the examiner 
did not address any rating criteria in assessing the 
veteran's left leg disability, and the findings contained in 
the EMG report were wholly inconsistent with the nature of 
the veteran's service-connected disability.  In that regard, 
the Board notes that the veteran's lumbar spine has never 
been the subject of any claim for service connection, and has 
never been associated with his residuals of a shell fragment 
wound to the left leg.  Accordingly, the Board finds the use 
of the July 1992 rating examination report to be of 
questionable value in evaluating the severity of the 
veteran's service-connected left leg disability.  

In any event, the reports of the September 1998 and the 
subsequent October 2000 rating examinations are consistent 
with previous findings of July 1991, and generally address 
the applicable rating criteria.  Given that the more recent 
rating examinations address the rating criteria, and 
generally provide a more comprehensive view of the severity 
of the veteran's service-connected left leg disability, the 
Board finds that they are to be given greater probative 
weight than the report of the July 1992 rating examination.  

At the time of the September 1998 rating examination, the 
veteran was found to have 4/5 muscle strength in his hip 
flexors and 5/5 muscle strength in his extensors.  Further, 
at the October 2000 examination the circumference of his left 
thigh was found to be one inch less than the right, with 
motor testing of 5/5.  There was a four inch long, mobile, 
nontender surgical scar.  Such loss of muscle mass was found 
to be the result of his shell fragment wound in service, and 
was found to account for his demonstrated weakness.  The 
Board finds that such evidence directly contradicts the 
findings of the examiner who conducted the July 1992 rating 
examination.  At that time, he offered that the veteran had 
extensive scarring and extensive atrophy on the left thigh.  
The Board has reviewed the photographs submitted in 
conjunction with the October 2000 examination and September 
2001 addendum reports in addition to other examiners' 
description of the scar as being approximately three inches 
in length.  The Board finds that while the term "extensive" 
is subjective in nature, such term implies disfigurement or 
impairment to a much greater degree than that demonstrated by 
more objective and reliable means.  

The examiner who conducted the October 2000 rating 
examination report indicated that the veteran had sustained 
only mild atrophy of the quadriceps muscle, but that motor 
testing at that time was 5/5.  Other than decrease in the 
circumference of the veteran's thigh by one inch and mild 
weakness, the only other deficit involved was some decreased 
sensation in that area.  Further, the examiner stated that 
there was no overt weakness, but the findings as discussed 
above would account for some mild fatigability.  Moreover, he 
offered that such conditions were static and that they would 
not progress over time.  Given the supporting facts to 
reinforce the examiner's conclusions, the Board finds that 
the reports of the September 1998 and the October 2000 rating 
examinations are to be accorded greater probative weight in 
evaluating the veteran's residuals of a shell fragment wound 
to the left leg.  

For those reasons, the Board finds that the examiner's 
conclusion that such disability was of "moderate severity" 
has been adequately supported by the evidence of record.  In 
addition, given the additional findings such that the 
veteran's residuals of a shell fragment wound of the left leg 
had no effect on ordinary activities and that there was no 
limitation of function involved, such findings support the 
currently assigned 10 percent rating under Diagnostic Code 
8522 for moderate incomplete paralysis of the 
musculocutaneous nerve.  

The Board has also considered whether a higher evaluation 
would be possible if the veteran's left leg wound residuals 
were rated based on muscle injury.  The November 2000 VA 
examiner specifically noted that the veteran's left 
quadriceps muscle atrophy was due to shrapnel injury into the 
muscle.  Diagnostic Code 5314 provides a 10 percent 
evaluation for moderate muscle injury and a 30 percent 
evaluation for moderately severe injury of Muscle Group XIV.  
38 C.F.R. § 4.73, Diagnostic Code 5314.  In the present case, 
there is no service medical record evidence of the treatment 
for the wound.  As reflected in 38 C.F.R. § 4.56, objective 
findings of moderate disability of muscles are entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Objective findings of moderately severe 
muscle disability are entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; and tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  The November 2000 VA examiner identified only 
mild atrophy of the left quadriceps muscle.  There was no 
overt weakness, although he would have milder fatigability.  
There was also no evidence of incoordination.  At the 
September 1998 VA examination, it was noted that there was no 
loss of subcutaneous tissue.  The veteran has complained of 
leg pain and weakness and an inability to walk distances.  
Following a review of the evidence, the Board concludes that 
disability attributable to the veteran's service-connected 
left leg disorder is not commensurate with moderately severe 
injury to Muscle Group XIV.  As noted earlier, no more than 
mild muscle atrophy has been identified, with mild 
fatigability predicted.  There is no overt weakness or 
evidence of incoordination.  While the Board is unable to 
evaluate inservice treatment for the injury in determining 
the severity thereof, the findings as reported on recent VA 
examinations are consistent with no more than moderate 
injury.  

Further, with respect to the veteran's residual scar, the 
Board finds that the evidence clearly shows that it is not 
tender or painful on objective demonstration, despite the 
veteran's earlier contentions, and that it is not poorly 
nourished with repeated ulceration or resulted in any 
limitation of function.  Accordingly, the veteran would not 
be entitled to a compensable evaluation under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805.  

Therefore, based on the foregoing, the Board concludes that 
the veteran is not entitled to an evaluation in excess of 10 
percent for his residuals of a shell fragment wound of the 
left leg with left lateral cutaneous nerve injury.  His 
appeal with respect to that issue is therefore denied.  

IV.  Conclusion

In making these determinations, the Board has considered the 
hearing testimony of the veteran, his sister and a friend.  
While they are competent to testify to observed symptoms, as 
laymen they are not competent to offer a medical diagnosis or 
medical opinion.

Although the Board has denied the veteran's claims on a 
schedular basis, it is not precluded from consideration of 
the veteran's claims on an extraschedular basis.  The 
potential application of Title 38 of the Code of Federal 
Regulations (2001) in addition to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001) have also been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that the 
service-connected disabilities under consideration here, 
residuals of shell fragment wounds to the left hand and left 
leg with nerve involvement, have caused marked interference 
with employment, necessitated frequent (or any) periods of 
hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  The Board 
recognizes that the veteran has been unable to obtain or 
retain employment for several years.  

However, the veteran's unemployability has been shown to be 
the result of his service-connected post-traumatic stress 
disorder (PTSD), and the veteran is currently in receipt of a 
total schedular disability rating for his PTSD.  Such rating 
has been in effect since the claim for increased ratings was 
filed.  In any event, as discussed, the examiners concluded 
that the residuals of shell fragment wounds to the left hand 
and leg did not affect the veteran's ordinary activities and 
did not result in limitation of function.  The Board has no 
doubt that the veteran experiences some discomfort and 
difficulty as a result of his service-connected residuals of 
shell fragment wounds.  Even so, the Board finds that there 
is no evidence of an exceptional or unusual disability 
picture that would render impracticable the application of 
the regular schedular standards. 

In that regard, the Board finds that with respect to both 
disabilities at issue here, the applicable rating criteria 
contemplate higher ratings for those disabilities.  However, 
the Board has not found those disabilities to be of such 
degree of severity as to warrant assignment of higher ratings 
on a schedular basis.  Likewise, referral for consideration 
for extraschedular evaluations is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound of the left palm with 
left ulnar sensory neuropathy is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the left leg with left 
lateral cutaneous nerve injury is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 

